Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 13, 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, “the spring devices” lacks antecedent basis. 
Claim 7, “the spring devices are configured as tensile-compressive springs or as two counteracting tensile or compressive springs” is indefinite. The examiner has examined this application according to claim 1, the one spring device is coupled to the working piston and is configured to transmit both tensile forces and compressive forces [and] on at least one abutment. Therefore, said one spring device is a tensile and compressive spring. To claim “two counteracting tensile or compressive springs” is unclear how it further limits the claim. Claim 9 dependents from claim 7. The at least one spring device most be both a tensile and compressive spring as claimed in claim 1.

Claim 15, how does an (one) abutment separate more than one subchamber? Note applicant’s claim amendment is overstepping.
Claim 16 reads on applicant’s figure 14 and does not further limit claim 14 requiring “the working piston coupled to at least a spring device”. 
Claim 17, how does an (one) abutment separate more than one subchamber? Note applicant’s claim amendment is overstepping.
Claim 18, how does an (one) abutment limits chambers? Note applicant’s claim amendment is overstepping.
Claim 20, how does an (one) abutment separate more than one subchamber? Note applicant’s claim amendment is overstepping.
Claim 21, how does an (one) abutment limits chambers? Note applicant’s claim amendment is overstepping.
Claim 21 reads on applicant’s figure 14 and does not further limit claim 14 requiring “the working piston coupled to at least a spring device”. 
Allowable Subject Matter
Claims 1-6, 8, 1-12, 14, 22 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All four “X” references (DE 9405545, US 3605960, US 6997957, US 5948021) cited on the Written Opinion of the International Searching Authority at least one spring device coupled to the working piston and configured to transmit tensile forces and compressive forces and engage on at least one abutment which is arranged inside the cylinder (claim 1)” or “wherein the working piston is coupled to at least a spring device which transmits tensile and compressive forces and which engages on at least one abutment mounted displaceably in a chamber (claim 14)”. If applicant disagrees with this position, put your arguments in response to this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRUCE E SNOW/           Primary Examiner, Art Unit 3774